ORDER
The Court having considered at oral argument the Appellee’s motion to dismiss appeal, the Appellee’s supplemental motion to dismiss appeal and the Appellant’s replies filed thereto in the above-captioned case, it is this 16th day of November, 1999,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Circuit Court for Anne Arundel County be, and it is hereby, vacated, and the case is remanded to the Circuit Court for Anne Arundel County with directions to dismiss the action on grounds of mootness. See. Mayor v.
*541Committee on Legislative Investigations, 341 Md. 23, 668 A.2d 33 (1995); Attorney Gen. v. Anne Arundel County School Bus Contractors Ass’n, 286 Md. 324, 327, 407 A.2d 749, 752 (1979), and Maryland Rule 8-602(a)(10). Costs to be paid by the Appellant, Roberta Kahn.